 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA M. HANSEN
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Angela_Hansen@fd.org
 7

 8   Counsel for Defendant WELCH
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                               Case No.: CR 14-00257 JD
15                    Plaintiff,
                                                              STIPULATION AND [PROPOSED]
16            v.                                              ORDER TO CONTINUE SUPERVISED
                                                              RELEASE VIOLATION HEARING TO
17    DELAUREN WELCH,                                         SEPTEMBER 11, 2019
18                    Defendant.                              Hearing Date:   July 24, 2019
19
20

21         The above-entitled matter is currently scheduled for July 24, 2019, at 10:30 a.m., for an
22   appearance on a Form 12 Petition alleging that Mr. Welch violated the terms of his supervised
23   release. Earlier today, the probation office shared additional information relevant to the allegations in
24   the Form 12 Petition and defense counsel needs additional time to investigate this information before
25   Mr. Welch can decide how to proceed on the allegations. For this reason, the parties stipulate and
26   agree to continue the instant supervised release status conference so that the defense can obtain
27   additional information as to the basis for these allegations.
28         Specifically, the parties request that the Court continue this case to September 11, 2019, at

     STIP. TO CONTINUE SUPERVISED RELEASE VIOLATION HEARING
     WELCH 14-00257 JD
                                                          1
 1   10:30 a.m., which will give the defense time to obtain information and to negotiate this case for a
 2   possible joint recommended disposition. The probation office is in agreement with this continuance
 3   and is available on the requested date. The parties are in agreement that the Speedy Trial Act does
 4   not apply.
 5

 6                                                            IT IS SO STIPULATED.

 7

 8    Dated:      July 24, 2019

 9                                                            STEVEN G. KALAR
                                                              Federal Public Defender
10                                                            Northern District of California
11                                                                      /S/
12                                                            ANGELA M. HANSEN
                                                              Assistant Federal Public Defender
13

14    Dated:      July 24, 2019

15                                                            DAVID ANDERSON
                                                              United States Attorney
16                                                            Northern District of California
17                                                                      /S/
18                                                            ANDREW BRIGGS
                                                              Assistant United States Attorney
19
20

21

22

23

24

25

26
27

28

     STIP. TO CONTINUE SUPERVISED RELEASE VIOLATION HEARING
     WELCH 14-00257 JD
                                                          2
 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                              Case No.:   CR 14-00257 JD
 8                     Plaintiff,
                                                             [PROPOSED] ORDER TO CONTINUE
 9             v.                                            SUPERVISED RELEASE VIOLATION
                                                             HEARING TO SEPTEMBER 11, 2019
10    DELAUREN WELCH,
11                     Defendant.
12

13         For good cause shown, and upon the agreement of the parties and the probation office, the

14   supervised release violation hearing scheduled for July 24, 2019, is vacated. The matter is continued

15   to September 11, 2019, at 10:30 a.m.

16

17                  IT IS SO ORDERED.
18
                     July 23, 2019
19    Dated:        ______________
                                                             THE HONORABLE JAMES DONATO
20                                                           United States District Judge
21

22

23

24

25

26
27

28

     [PROPOSED] ORDER TO CONTINUE SUPERVISED RELEASE VIOLATION HEARING
     WELCH 14-00257 JD
                                                         1
